                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

MICHAEL E. WOLFE,                           )        C/A No. 4:18-1350-TMC-TER
                                            )
                              Plaintiff,    )
                                            )
vs.                                         )
                                            )                  ORDER
NFN. RYNOLDS,                               )
NFN. SHARP,                                 )
NFN ROGERS,                                 )
NFN McCULLOUGH,                             )
NFN. RICHARDSON, et al.,                    )
                                            )
                              Defendants.   )
____________________________________________)


      This is a civil action filed pro se by Michael E. Wolfe (“Plaintiff”). This matter

is currently before the court on numerous motions to compel filed by the Plaintiff.

In each of the motions, Plaintiff does not deny that the Defendants responded to the

discovery but argues that the answers were not sufficient. The court has reviewed the

motions and the responses.

      The Defendants indicate at times that “they do not remember.” In many

circumstances, that may be an inadequate response pursuant to Fed.R.Civ.P. 33 and

34. “Each interrogatory must, to the extent it is not objected to, be answered separately

and fully in writing under oath.” See Fed.R.Civ.P. 33(b)(3). “The grounds for

objecting to an interrogatory must be stated with specificity.” See Fed.R.Civ.P.

33(b)(4). “If a party is unable to supply the requested information, the party may not
simply refuse to answer, but must state under oath that he is unable to provide the

information and ‘set forth the efforts he used to obtain the information.’” Hansel v.

Shell Oil Corp., 169 F.R.D. 303, 305 (E.D.Pa. 1996) quoting Milner v. National

School of Health Tech., 73 F.R.D. 628, 632 (E.D.Pa.1977). If only some of the

information is available, that information must be provided, and may be prefaced with

a statement placing the answer in context. As to Request for Production of

Documents, “For each item or category, the response must either state that inspection

and related activities will be permitted as requested or state with specificity the

grounds for objecting to the request, including the reasons.” Fed.R.Civ.P. 34(2). A

party must produce all discoverable documents or things responsive to a request that

in the party’s possession, custody, or control.

       Therefore, the following Motions to Compel are granted in part, and the

Defendant(s)1 are to provide the Plaintiff with supplemental responses to the discovery

pursuant to Fed. R. Civ. P. 33 and 34 as listed below, within ten days from the date

of this order:

       1.     ECF No.107:           Interrogatories Nos. 9, 10,

       2.     ECF No.108:           Interrogatories Nos. 3, 9, 19



       1
        Plaintiff’s Motions to Compel are each directed to a different Defendant(s). Defendants
must provide supplemental responses accordingly.

                                              2
      3.    ECF No.109:         Interrogatories Nos. 2, 10

      4.    ECF No.110:         Interrogatories Nos. 10(part 1), 20,

      5.    ECF No. 111:        Interrogatories Nos. 8, 12

      6.    ECF No. 112:        Interrogatories Nos. 2, 4, 9, 12, 21

      7.    ECF No. 149:        Request for Production Nos. 14, 16, 17,

      8.    ECF No. 151:        Interrogatories No. 21,

      9.    ECF No. 188:         Interrogatories Nos. 20(part 2), 21 (part 1),
                                22 (parts 1 and 2), 23 (parts 1 and 2).

      10.   ECF No. 230:        Interrogatory No. 1

      11.   ECF No. 231:        Interrogatories Nos. 17, 18

      12.   ECF No. 232:        Interrogatories Nos. 18, 19,

      Because the Defendants’ responses are adequate as to the following discovery

requests, the Motions to Compel are denied in part as follows:

      1.    ECF No. 108:        Interrogatories Nos. 1, 2, 4

      2.    ECF No. 109:        Interrogatories Nos. 6, 7, 8,

      3.    ECF No. 110:        Interrogatories Nos. 7, 11

      4.    ECF No. 111:        Interrogatories No. 7,

      5.    ECF No. 112:        Interrogatories No. 7

      6.    ECF No. 149:        Request to Produce Nos. 15, 18,

      7.    ECF No. 150:        Interrogatories Nos. 1,4, 5, 6, 8,

                                         3
      8.    ECF No. 151:        Interrogatories Nos. 22

      9.    ECF No. 186:        Interrogatories Nos. 15(part 2), 17, 18,

      10.   ECF No. 187:        Interrogatories Nos. 18(a) & (b), 19 (a) & (b),
                                21

      11.   ECF No. 230:        Interrogatories Nos. 2, 4

      12.   ECF No. 231:        Interrogatories Nos. 14, 15, 16

      13.   ECF No. 232:        Interrogatories Nos. 13,14,15,16,17

      Plaintiff’s Motions to Compel ECF Nos. 94 and 95 are denied without

prejudice. Plaintiff did not attach a copy of the relevant discovery requests and

responses in accordance with Local Civil Rules 37.01(B) and 7.04, D.S.C. However,

Plaintiff may re-file these two motions within ten days of the date of this order in

compliance with Local Civil Rules 37.01(B) and 7.04, D.S.C.

      IT IS SO ORDERED.




                                                   s/Thomas E. Rogers, III
April 19, 2019                                     Thomas E. Rogers, III
Florence, South Carolina                           United States Magistrate Judge




                                         4
